                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ANDERSON LIVING TRUST, et al.,

             Plaintiffs,

v.                                                           CV No. 13-909 WJ/CG

ENERGEN RESOURCES CORPORATION,

             Defendant.

                 ORDER VACATING INITIAL SCHEDULING ORDER

      THIS MATTER is before the Court on Defendant’s Motion for Reconsideration,

(Doc. 258), filed December 18, 2019. As a result of Defendant’s Motion, the Court will

hereby VACATE the Rule 16 Scheduling Conference set for January 28, 2020, and the

Joint Status Report due January 20, 2020. The Court will monitor this case and set this

matter for a status conference after the presiding Judge has ruled on the Motion for

Reconsideration, (Doc. 258), to discuss settlement negotiations or additional, narrowly

defined, discovery.

      IT IS THEREFORE ORDERED that the Court’s Initial Scheduling Order, (Doc.

257), and all accompanying deadlines, is hereby VACATED.

      IT IS SO ORDERED.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
